COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Valero Refining–Texas, L.P., Relator

Appellate case number:      01-15-00566-CV

Trial court case number:    12-CV-1541

Trial court:                212th District Court of Galveston County

       On June 29, 2015, relator, Valero Refining–Texas, L.P, filed a petition for a writ
of mandamus seeking to vacate the respondent trial court’s December 30, 2014 order
granting the motion for new trial filed by the real parties in interest, Vernon Fox and
Mikki Fox, and to reinstate the take-nothing judgment on the jury’s verdict in relator’s
favor. The Court requests a response to the petition for writ of mandamus by any real
party in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed
within 30 days from the date of this order. See TEX. R. APP. P. 2, 52.4.

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually

Date: July 9, 2015